Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is responsive to the communication filed 10/06/2022.

Claim Status
2.	Claims 1-2, 8-9, and 15-16 have currently been amended. Claims 4, 11, and 18 have currently been amended.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/06/2022 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	The applicant’s arguments filed 10/06/2022 have been considered and are not persuasive.
A.	The claim objection of claims 2, 9, and 16 have been withdrawn in light of the current amended claim language.
B.	In response to the applicant’s argument (disclosed on pg. 3-5 of the remarks segment) that Wang et al and Lit et al do not teach or suggest wherein a request from a host is one selected from a group consisting of a read request, a write request, an updated request, an information request, and a delete request:
	According to par [0032], lines 8-10 of the applicant’s specification, the information request (which is one of the claimed request types that may be selected from the group of requests) obtained by a data manager, from the host, is drawn to a request for obtaining metadata associated with data stored within a data cluster. The applicant’s specification does not disclose a group of requests or selecting a request from a group of requests. At best, the applicant’s claim language discloses selecting nodes or modules to service requests, but does not require a group containing the plurality of claimed request types. The claimed limitation (incorporated from cancelled dependent claims 4, 11, and 18) is formatted in a manner that only requires one of the request types to be selected. 
	Using the broadest reasonable interpretation of the claim language, the examiner maintains that the plurality of user submitted requests for containerized service, regarding data stored in containers (e.g., request for metadata) across several clusters (disclosed in par [0004], par [0019], and [0051], lines 1-5 and 15-25 of the Wang et al reference) is obvious in light of the amended limitation because the data request disclosed by Wang et al are directed to a gateway (as disclosed in par [0037] of Wang et al) and drawn to requests for containerized services (as disclosed in par [0003-0004] of Wang et al) and stored database data managed by a particular platform (e.g., information requests transmitted from a host device to a data manager).


Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 USC 103 as being unpatentable over Wang et al (US 2021/0240540) in view of Liu et al (US 7,184,421).
Regarding claim 1, Wang et al further teaches a method for accessing data nodes of a data cluster (par [0020], line 14, “available nodes in a cluster”), the method comprising: 
obtaining, by a data access gateway (DAG), a request from a host (par [0034], lines 8-12, “request received at gateway”), and wherein the DAG is not executing on the host (fig. 2, ‘200, which discloses the gateway located external to the request transmitting network devices), wherein the request is one selected from a group consisting of a read request, a write request; an update request; an information request (par [0051], lines 1-5 and 15-25); and a delete request. 
Wang et al does not explicitly teach in response to the request: 
obtaining discovery metadata from each data node of the data nodes in the data cluster; 
updating, based on the discovery metadata, a discovery metadata repository; 
identifying a first data node of the data nodes based on the discovery metadata; and 
sending the request to the first data node of the data nodes.
Liu et al further teaches in response to the request: 
obtaining discovery metadata from each data node of the data nodes in the data cluster (col. 10, lines 47-52, which discloses storing data pertaining to each cluster node); 
updating, based on the discovery metadata, a discovery metadata repository (col. 10, lines 47-52, col. 13, lines 47-52 & col. 20, lines 37-40, which disclose a database storing information pertaining to the cluster nodes and updating the status pertaining to changes associated with the cluster nodes); 
identifying a first data node of the data nodes based on the discovery metadata (col. 13, lines 45-55, which discloses identifying node status based on data stored within the node database); and 
sending the request to the first data node of the data nodes (col. 20, lines 25-40, which discloses transmitting request messages to a destination node based on the stored node status data).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al in order to improve upon reducing system utilization and latency accrued when a message transmitted to an intended node has failed, by retransmitting requests to nodes determined to have an updated active status (as disclosed in col. 3, lines 25-27 of Liu et al), which would prevent the embodiment of Wang et al from experiencing unnecessary delays when transmitting requests to nodes determined to be unresponsive.
Regarding claim 2, Wang et al teaches making a first determination that the first data node is unable to serve the request (par [0020], lines 13-14, “node failure”).
Wang et al does not explicitly teach following sending the request to the first data node: in response to the first determination, retrying the request with the first data node and updating a retry count in the discovery metadata repository; making a second determination that the first data node is unable to serve the request; in response to the second determination, making a third determination that a retry limit associated with the first data node has been exceeded; and in response to the third determination, sending the request to a second data based on the discovery metadata.
Liu et al further teaches following sending the request to the first data node: 
in response to the first determination, retrying the request with the first data node and updating a retry count in the discovery metadata repository (col. 19, lines 20-24, “retry count”); 
making a second determination that the first data node is unable to serve the request (fig. 6, which discloses selecting a new node upon updated node status being set); 
in response to the second determination, making a third determination that a retry limit associated with the first data node has been exceeded (col. 29, lines 17-22, “maximum retry count has been exceeded”); and 
in response to the third determination, sending the request to a second data node based on the discovery metadata (fig. 6, which discloses selecting a new gateway node upon determining a new neighbor node being more optimal).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 1.

Regarding claim 3, Wang et al does not explicitly teach wherein the retry limit indicates a maximum allowable number of request retries for the first data node.
Liu et al further teaches wherein the retry limit indicates a maximum allowable number of request retries for the first data node (col. 19, lines 20-24, “maximum retry count has been reached”).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 1.

Regarding claim 5, Wang et al does not explicitly teach wherein the discovery metadata specifies the data nodes of the data nodes that are available to serve the request.
Liu et al further teaches wherein the discovery metadata specifies the data nodes of the data nodes that are available to serve the request (fig. 5-6, which disclose determining available nodes for selection).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 1.

Regarding claim 6, Wang et al does not explicitly teach prior to obtaining the request:
 obtaining, by a data processor, system metadata from the data nodes of the data nodes; choosing, based on the system metadata, a second data node of the data nodes to execute the DAG; and initiating performance of the DAG on the second data node of the data nodes. 
Liu et al further teaches prior to obtaining the request:
 obtaining, by a data processor, system metadata from the data nodes of the data nodes (col. 4, lines 43-46, “autonomously determine its status”); 
choosing, based on the system metadata, a second data node of the data nodes to execute the DAG (col. 4, lines 47-49, “select a CFM gateway node”); and 
initiating performance of the DAG on the second data node of the data nodes (col. 4, lines 50-52, “selects an affiliated CFM cluster head node”).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 1.

Regarding claim 7, Wang et al does not explicitly teach wherein the system metadata specifies computational resources available on the data nodes of the data nodes. 
Liu et al further teaches wherein the system metadata specifies computational resources available on the data nodes of the data nodes (col. 23, lines 62-67).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 1.


Regarding claim 8, Wang et al further teaches a system for accessing data nodes of a data cluster (par [0020], line 14, “available nodes in a cluster”), comprising:  
a processor (fig. 1, & par [0004], lines 1-3, “processors configured to initiate operations”); 
a data access gateway (DAG) (par [0034], lines 8-12, “request received at gateway”), which when executed by the processor performs a method, the method comprising:
obtaining, by the DAG, a request from a host, wherein the DAG is not executing on the host (par [0034], lines 8-12, “request received a gateway” and fig. 2, ‘200, which discloses the gateway located external to the request transmitting network devices); wherein the request is one selected from a group consisting of a read request, a write request; an update request; an information request (par [0051], lines 1-5 and 15-25); and a delete request. 
Wang et al does not explicitly teach in response to the request: 
obtaining discovery metadata from each data node of the data nodes in the data cluster; 
updating, based on the discovery metadata, a discovery metadata repository; 
identifying a first data node of the data nodes based on the discovery metadata; and 
sending the request to the first data node of the data nodes.
Liu et al further teaches in response to the request: 
obtaining discovery metadata from each data node of the data nodes in the data cluster (col. 10, lines 47-52, which discloses storing data pertaining to each cluster node); 
updating, based on the discovery metadata, a discovery metadata repository (col. 10, lines 47-52, col. 13, lines 47-52 & col. 20, lines 37-40, which disclose a database storing information pertaining to the cluster nodes and updating the status pertaining to changes associated with the cluster nodes); 
identifying a first data node of the data nodes based on the discovery metadata (col. 13, lines 45-55, which discloses identifying node status based on data stored within the node database); and 
sending the request to the first data node of the data nodes (col. 20, lines 25-40, which discloses transmitting request messages to a destination node based on the stored node status data).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al in order to improve upon reducing system utilization and latency accrued when a message transmitted to an intended node has failed, by retransmitting requests to nodes determined to have an updated active status (as disclosed in col. 3, lines 25-27 of Liu et al), which would prevent the embodiment of Wang et al from experiencing unnecessary delays when transmitting requests to nodes determined to be unresponsive.
Regarding claim 9, Wang et al teaches making a first determination that the first data node is unable to serve the request (par [0020], lines 13-14, “node failure”).
Wang et al does not explicitly teach following sending the request to the first data node: in response to the first determination, retrying the request with the first data node and updating a retry count in the discovery metadata repository; making a second determination that the first data node is unable to serve the request; in response to the second determination, making a third determination that a retry limit associated with the first data node has been exceeded; and in response to the third determination, sending the request to a second data based on the discovery metadata.
Liu et al further teaches following sending the request to the first data node: 
in response to the first determination, retrying the request with the first data node and updating a retry count in the discovery metadata repository (col. 19, lines 20-24, “retry count”); 
making a second determination that the first data node is unable to serve the request (fig. 6, which discloses selecting a new node upon updated node status being set); 
in response to the second determination, making a third determination that a retry limit associated with the first data node has been exceeded (col. 29, lines 17-22, “maximum retry count has been exceeded”); and 
in response to the third determination, sending the request to a second data node based on the discovery metadata (fig. 6, which discloses selecting a new gateway node upon determining a new neighbor node being more optimal).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 8.

Regarding claim 10, Wang et al does not explicitly teach wherein the retry limit indicates a maximum allowable number of request retries for the first data node.
Liu et al further teaches wherein the retry limit indicates a maximum allowable number of request retries for the first data node (col. 19, lines 20-24, “maximum retry count has been reached”).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 8.

Regarding claim 12, Wang et al does not explicitly teach wherein the discovery metadata specifies the data nodes of the data nodes that are available to serve the request.
Liu et al further teaches wherein the discovery metadata specifies the data nodes of the data nodes that are available to serve the request (fig. 5-6, which disclose determining available nodes for selection).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 8.

Regarding claim 13, Wang et al does not explicitly teach prior to obtaining the request:
 obtaining, by a data processor, system metadata from the data nodes of the data nodes; choosing, based on the system metadata, a second data node of the data nodes to execute the DAG; and initiating performance of the DAG on the second data node of the data nodes. 
Liu et al further teaches prior to obtaining the request:
 obtaining, by a data processor, system metadata from the data nodes of the data nodes (col. 4, lines 43-46, “autonomously determine its status”); 
choosing, based on the system metadata, a second data node of the data nodes to execute the DAG (col. 4, lines 47-49, “select a CFM gateway node”); and 
initiating performance of the DAG on the second data node of the data nodes (col. 4, lines 50-52, “selects an affiliated CFM cluster head node”).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 8.

Regarding claim 14, Wang et al does not explicitly teach wherein the system metadata specifies computational resources available on the data nodes of the data nodes. 
Liu et al further teaches wherein the system metadata specifies computational resources available on the data nodes of the data nodes (col. 23, lines 62-67).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 8.

Regarding claim 15, Wang et al further teaches a non-transitory computer readable medium comprising computer readable program code (par [0005], lines 1-3); which when executed by a computer processor enables the computer processor to perform a method for accessing data nodes of a data cluster, the method comprising:
obtaining, by a data access gateway (DAG) (par [0034], lines 8-12, “request received at gateway”), a request from a host, wherein the DAG is not executing on the host (par [0034], lines 8-12, “request received a gateway” and fig. 2, ‘200, which discloses the gateway located external to the request transmitting network devices); wherein the request is one selected from a group consisting of a read request, a write request; an update request; an information request (par [0051], lines 1-5 and 15-25); and a delete request. 
Wang et al does not explicitly teach in response to the request: 
obtaining discovery metadata from each data node of the data nodes in the data cluster; 
updating, based on the discovery metadata, a discovery metadata repository; 
identifying a first data node of the data nodes based on the discovery metadata; and 
sending the request to the first data node of the data nodes.
Liu et al further teaches in response to the request: 
obtaining discovery metadata from each data node of the data nodes in the data cluster (col. 10, lines 47-52, which discloses storing data pertaining to each cluster node); 
updating, based on the discovery metadata, a discovery metadata repository (col. 10, lines 47-52, col. 13, lines 47-52 & col. 20, lines 37-40, which disclose a database storing information pertaining to the cluster nodes and updating the status pertaining to changes associated with the cluster nodes); 
identifying a first data node of the data nodes based on the discovery metadata (col. 13, lines 45-55, which discloses identifying node status based on data stored within the node database); and 
sending the request to the first data node of the data nodes (col. 20, lines 25-40, which discloses transmitting request messages to a destination node based on the stored node status data).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al in order to improve upon reducing system utilization and latency accrued when a message transmitted to an intended node has failed, by retransmitting requests to nodes determined to have an updated active status (as disclosed in col. 3, lines 25-27 of Liu et al), which would prevent the embodiment of Wang et al from experiencing unnecessary delays when transmitting requests to nodes determined to be unresponsive.
Regarding claim 16, Wang et al teaches making a first determination that the first data node is unable to serve the request (par [0020], lines 13-14, “node failure”).
Wang et al does not explicitly teach following sending the request to the first data node: in response to the first determination, retrying the request with the first data node and updating a retry count in the discovery metadata repository; making a second determination that the first data node is unable to serve the request; in response to the second determination, making a third determination that a retry limit associated with the first data node has been exceeded; and in response to the third determination, sending the request to a second data based on the discovery metadata.
Liu et al further teaches following sending the request to the first data node: 
in response to the first determination, retrying the request with the first data node and updating a retry count in the discovery metadata repository (col. 19, lines 20-24, “retry count”); 
making a second determination that the first data node is unable to serve the request (fig. 6, which discloses selecting a new node upon updated node status being set); 
in response to the second determination, making a third determination that a retry limit associated with the first data node has been exceeded (col. 29, lines 17-22, “maximum retry count has been exceeded”); and 
in response to the third determination, sending the request to a second data node based on the discovery metadata (fig. 6, which discloses selecting a new gateway node upon determining a new neighbor node being more optimal).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 15.

Regarding claim 17, Wang et al does not explicitly teach wherein the retry limit indicates a maximum allowable number of request retries for the first data node.
Liu et al further teaches wherein the retry limit indicates a maximum allowable number of request retries for the first data node (col. 19, lines 20-24, “maximum retry count has been reached”).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 15.

Regarding claim 19, Wang et al does not explicitly teach wherein the discovery metadata specifies the data nodes of the data nodes that are available to serve the request.
Liu et al further teaches wherein the discovery metadata specifies the data nodes of the data nodes that are available to serve the request (fig. 5-6, which disclose determining available nodes for selection).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 15.

Regarding claim 20, Wang et al does not explicitly teach prior to obtaining the request:
 obtaining, by a data processor, system metadata from the data nodes of the data nodes; choosing, based on the system metadata, a second data node of the data nodes to execute the DAG; and initiating performance of the DAG on the second data node of the data nodes. 
Liu et al further teaches prior to obtaining the request:
 obtaining, by a data processor, system metadata from the data nodes of the data nodes (col. 4, lines 43-46, “autonomously determine its status”); 
choosing, based on the system metadata, a second data node of the data nodes to execute the DAG (col. 4, lines 47-49, “select a CFM gateway node”); and 
initiating performance of the DAG on the second data node of the data nodes (col. 4, lines 50-52, “selects an affiliated CFM cluster head node”).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the cryptographic service provisioning environment of Liu et al within the concept illustrated by Wang et al according to the motivation disclosed regarding claim 15.



Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20221017